Citation Nr: 0426389	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to January 
1972, including the completion of a tour in Vietnam from 
August 1970 to August 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In its December 2001 rating decision, the RO also denied a 
claim of entitlement to service connection for substance 
abuse as secondary to PTSD.  In January 2002, the appellant 
filed his notice of disagreement to the RO's denial of 
entitlement to service connection for both PTSD and substance 
abuse.  In June 2002, the RO released a statement of the case 
for both issues.  In September 2002, the appellant filed his 
VA Form 9 substantive appeal, which the RO interpreted as 
incorporating both issues.  Thereafter, however, at an 
informal conference held by a Decision Review Officer in July 
2003, the appellant submitted a written document indicating 
his desire to withdraw his appeal for entitlement to service 
connection for substance abuse as secondary to PTSD.  
Therefore, the Board finds that it has no jurisdiction over 
this claim, as it is no longer in appellate status.  See 
38 C.F.R. § 20.204 (2003).

The appeal for entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if any further 
action is required on his part.


REMAND

Although an August 2003 VA examiner did not diagnose PTSD in 
this case, the record reflects that a PTSD diagnosis is 
reported in the appellant's VA treatment records.  The record 
does not contain the appellant's VA treatment records 
subsequent to July 2002.  Any available VA treatment records 
from July 2002 to the present should therefore be secured for 
consideration in connection with this appeal.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Moreover, although the record indicates that the appellant is 
not a combat veteran, he did serve in Vietnam from August [redacted] 
1970, to August [redacted] 1971.  A veteran whose record does not 
substantiate that he directly participated in combat may 
still service-connect his claim for PTSD if his claimed in-
service stressor is supported by adequate corroboration, and 
not just his own lay testimony of the occurrence of the 
stressful event.  Corroboration of a claimed in-service 
stressor does not require "that there be corroboration of 
every detail, including the appellant's personal 
participation in the identifying process."  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Further, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The appellant and his representative have identified three 
stressors as the possible cause of his PTSD.  First, the 
appellant identified six people, purportedly from his unit, 
who were killed in a [redacted] 1970, plane crash, a flight 
that he was supposed to have taken while in Vietnam.  Second, 
the appellant stated that during his tour, his unit was 
exposed to rocket and mortar attacks.  Third, the appellant 
averred that he was the subject of a personal assault on 
[redacted] 1970, and his service medical records show that he 
reported for treatment the next day for headaches occurring 
after an event described as a hit to the head with a 
flashlight.  Although the record reveals the RO's initial 
contact with the Center for Unit Records Research in December 
1999 to attempt to verify certain unidentified stressors, the 
record does not contain the final results of this request, if 
any.  Instead, it appears that the RO continued its denial of 
this claim after the August 2003 VA examiner provided his 
findings, including no diagnosis of PTSD.

The Board finds that in order to fully assist the appellant 
in this matter, VA must attempt to identify his stressors.  
Then, if any of his stressors are confirmed, VA must schedule 
a new VA examination in order to determine whether the 
appellant currently has PTSD that is related to a confirmed 
stressor. 



Accordingly, this case is REMANDED for the following:

1.  The RO should inquire as to whether 
there are any additional service 
department records, to include medical or 
personnel records, that address or 
confirm the occurrence of a personal 
assault upon the appellant on or around 
[redacted] 1970, apparently involving an 
attack with a flashlight to the head.  

2.  After the development requested above 
is complete, the RO should contact the 
Center for Unit Records Research to 
attempt to verify the appellant's 
stressors.  The RO should forward a copy 
of the service personnel records, as well 
as the stressor information listed below.  
[The RO is specifically advised that each 
request for a search of unit records must 
be limited to a two-month period.]  The 
RO should request that the following 
stressors be confirmed, if possible: 

a.  The appellant states that six members 
of his unit, the United States Army [redacted], part of the [redacted] 
command stationed at [redacted] Airbase, 
were killed in a Cameroon Bay-bound plane 
crash in Ninh Thuan, South Vietnam, on 
November [redacted] 1970.  Please verify whether 
the crash occurred and if so, whether any 
of the following individuals were killed 
in this crash, as well as whether they 
were attached to the appellant's unit at 
the time: 

Sergeant [redacted] 
(date of birth - [redacted]); 
Sergeant [redacted] 
(date of birth - [redacted]); 
Sergeant [redacted] 
(date of birth - [redacted]); 
First Lieutenant [redacted] 
(date of birth - [redacted]); 
First Lieutenant [redacted]
(date of birth - [redacted]); and 
Sergeant [redacted] 
(date of birth - [redacted]).

b.  The appellant states that during his 
service in Vietnam from August [redacted] 1970, 
to August [redacted] 1971, his unit was under 
rocket and mortar attack.  This unit, the 
United States Army [redacted], was stationed at [redacted] Airbase 
with the [redacted] Command.  Please verify 
whether this unit was under rocket and/or 
mortar attack from: 

August 8, 1970, to October 8, 1970; 
October 9, 1970, to December 9, 
1970; 
December 10, 1970, to February 10, 
1971; 
February 11, 1971, to April 11, 
1971;    
April 12, 1971, to June 12, 1971; or
June 13, 1971, to August 7, 1971.

c.  The appellant has reported that on 
[redacted] 1970, he was the victim of a 
personal assault, during which he was hit 
upon the head, over the right eye, with a 
flashlight.  At that time, the appellant 
was a member of the United States Army 
[redacted], en 
route to the [redacted] 
in Vietnam.  Please determine whether the 
unit records or other official 
documentation establish the occurrence of 
any such assault involving the appellant 
on [redacted] 1970. 



3.  The RO should obtain any additional 
VA treatment records pertaining to the 
appellant's treatment for current PTSD or 
any other such mental disorder, dated 
from July 2002 to the present.

4.  If the Center for Unit Records 
Research confirms any of the appellant's 
stressors, and after the updated VA 
treatment records are associated with the 
claims file, then the RO should arrange 
for the appellant to undergo a new VA 
examination in order to determine the 
nature and etiology of any currently 
diagnosed PTSD.  The RO must forward the 
claims file for review in conjunction 
with the examination, to include a 
statement prepared by the RO as to which 
of the veteran's claimed stressors have 
been confirmed.  In his or her written 
report, the examiner must address whether 
the appellant has PTSD, and if so, 
whether it may be related to a confirmed 
in-service stressor.

5.  When the RO completes the development 
requested above, it should again review 
the case on the basis of the additional 
evidence.  If the RO cannot grant the 
benefit sought on appeal in its entirety, 
then it should furnish the appellant and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


